Case 1:16-cr-00371-RA Document 854 Filed 02/06/20 Page 1 of 2
US. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvia J. Motlo Building
One Saint Andrew's Plaza
New York, New York 10007

February 6, 2020
BY EMAIL AND ECF

The Honorable Ronnie Abrams
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States v. Michelle Morton, S3 16 Cr. 371 (RA)
Dear Judge Abrams:

The Government respectfully writes in response to the Court’s Order, dated February 3,
2020 (Dkt. 848), setting an evidentiary hearing on defendant Michelle Morton’s renewed motion
to withdraw her guilty plea in the above-captioned case, and in partial response to Morton’s motion
in limine, filed February 5, 2020 (Dkt. 852).

I. Evidentiary Hearing

As an initial matter, the Government respectfully requests a brief adjoumment of the
evidentiary hearing, due to prior-scheduled personal travel The defendant consents to the
requested adjournment. The parties understand that the Court is available on March 2, 2020, a
date on which all parties (including the witnesses whom the Government currently intends to call)
are also available. Accordingly, the Government respectfully requests that the hearing be
scheduled for March 2, 2020, at 9:00 a.m. Because up to four witnesses may be called, the
Government respectfully suggests that the Court reserve as much time as possible on March 2,
2020 in order to ensure the hearing is completed that day.

IL. Defendant’s Motions in Limine

In her motion in limine, the defendant requests: (i) an order from the Court authorizing
United States Pretrial Services Officer Lea Harmon to testify at the evidentiary hearing, and
(i) that the Court set a date of February 14, 2020 for the parties to exchange materials pursuant to
Federal Rule of Criminal Procedure 26.2.

As to the first request, the Government respecttfilly requests additional time to respond the
motion. After receiving the defendant’s motion, the Government spoke with Officer Harmon, who
was unaware of the motion. Officer Harmon requires time to review the motion and consult with
her supervisor regarding Pretrial Services’ position on the motion. That position in part informs
the legal analysis to be applied to the defendant’s request, and therefore will be relevant to the

 
 

Case 1:16-cr-00371-RA Document 854 Filed 02/06/20 Page 2 of 2
Page 2

Government’s response. Accordingly, the Government respectfully requests permission to
respond to that portion of the defendant’s motion by February 12, 2020.

As to the deféndant’s request regarding a reciprocal exchange of Rule 26.2 material, the
parties have conferred and have agreed — assuming the Court grants the requested adjournment of
the hearing date — to exchange such material on February 26, 2020, with any supplemental
materials to be provided on a rolling basis.

Respectfully submitted,

AUDREY STRAUSS
Attorney for the United States, Acting Under
Authority Conferred by 28 U.S.C. § 515

By: a
Negat Yekeei
Assistant United States Attorney

Tel: (212) 637-2482

 

Application granted.
The evidentiary hearing scheduled for February 19, 2020 is hereby adjourned to March 2, 2020.
As to the timing of the hearing, the Court is oniy available until 4:15 p.m. on March 2, but is

amenable to starting earlier than 9:00 a.m. if the parties so request. The Court is also available to
continue the hearing on March 3, 2020, if needed.

The Government shall respond to Ms. Morton's motion in limine ne later than February 12, 2020.

The parties shall exchange Rule 26.2 material on February 26, 2020, with any supplemental
materials to be provided on a rolling basis.

SO ORDERED. |

 

Hon. Rdnnie Abrams
2/6/2020

 

 

 
